UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8099


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TONY DEWAYNE MCQUEEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:03-cr-00269-JAB)


Submitted:   February 18, 2010            Decided:   February 26, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tony Dewayne McQueen, Appellant Pro Se. Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tony   Dewayne   McQueen       appeals    the   district   court’s

order denying his motion for a reduction of sentence pursuant to

18 U.S.C. § 3582(c)(2) (2006).             We have reviewed the record and

find no abuse of the district court’s discretion in denying the

motion.     See United States v. Goines, 357 F.3d 469, 478 (4th

Cir. 2004) (standard).       Accordingly, we affirm on the reasoning

of the district court.       United States v. McQueen, No. 1:03-cr-

00269-JAB   (M.D.N.C.   Nov.   4,   2009).           We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                       2